Name: Political and Security Committee Decision (CFSP) 2019/1113 of 19 June 2019 on the appointment of the EU Mission Force Commander of the European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) (EUTM RCA/1/2019)
 Type: Decision
 Subject Matter: cooperation policy;  EU institutions and European civil service;  defence;  European construction;  Africa
 Date Published: 2019-07-01

 1.7.2019 EN Official Journal of the European Union L 176/4 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2019/1113 of 19 June 2019 on the appointment of the EU Mission Force Commander of the European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) (EUTM RCA/1/2019) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Decision (CFSP) 2016/610 of 19 April 2016 on a European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) (1), and in particular Article 5(1) thereof, Whereas: (1) By means of Decision (CFSP) 2016/610, the Council authorised the Political and Security Committee (PSC), in accordance with Article 38 of the Treaty on European Union, to take the relevant decisions concerning the political control and strategic direction of EUTM RCA, including decisions on the appointment of subsequent EU Mission Force Commanders. (2) On 19 December 2017, the PSC adopted Decision (CFSP) 2017/2439 (2), appointing Brigadier General HermÃ ­nio TEODORO MAIO as the EU Mission Force Commander of EUTM RCA. (3) On 15 May 2019, the European Union Military Committee recommended the approval of the nomination of Brigadier General Ã ric PELTIER to succeed Brigadier General HermÃ ­nio TEODORO MAIO as the EU Mission Force Commander of EUTM RCA as from 8 July 2019. (4) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Brigadier General Ã ric PELTIER is hereby appointed as the EU Mission Force Commander of the European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) as from 8 July 2019. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 19 June 2019. For the Political and Security Committee The Chairperson S. FROM-EMMERSBERGER (1) OJ L 104, 20.4.2016, p. 21. (2) Political and Security Committee Decision (CFSP) 2017/2439 of 19 December 2017 on the appointment of the EU Mission Force Commander of the European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) (EUTM RCA/4/2017) (OJ L 344, 23.12.2017, p. 40).